FREDDIE MAC NO: SEE EXHIBIT A MASTER CASH MANAGEMENT AGREEMENT-CME Lender - Access to Clearing Accounts (REVISION DATE 8-14-2009) THIS MASTER CASH MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of the 16th day of December, 2009, by and among those parties identified on Exhibit A attached hereto, each having an address at c/o NTS Development Company, 10172 Linn Station Road, Louisville, Kentucky 40223 (each sometimes referred to individually as a “Borrower” and all sometimes referred to collectively as “Borrowers”), NTS DEVELOPMENT COMPANY, having an address at 10172 Linn Station Road, Louisville, Kentucky 40223 (“Manager”) and HOLLIDAY FENOGLIO FOWLER, L.P., a Texas limited partnership, having an address at 9 Greenway Plaza, Suite 700, Houston, Texas 77046 (together with its successors and assigns, “Lender”). Recitals WHEREAS, Lender has agreed to make, or has made to each of the Borrowers a loan (each a “Loan” and collectively, the “Loans”) in the original principal amounts set forth on Exhibit A attached hereto. WHEREAS, each Loan is to be evidenced by the Multifamily Note (each a “Note” and collectively, the “Notes”) and secured by a Multifamily Mortgage or Deed of Trust, Assignments of Rents and Security Agreement of even date herewith (each a “Security Instrument”, and collectively, the “Security Instruments”). WHEREAS, each Security Instrument grants to Lender, among other things, a first lien on the Mortgaged Property described thereinand an assignment of all Rents arising with respect to such Mortgaged Property.References herein to the “Property” mean each such Mortgaged Property separately and all such Mortgaged Properties together. WHEREAS, Lender and Borrowers are parties to that certain Master Cross-Collateralization Agreement dated as of the date of this Agreement (the “Master Cross-Collateralization Agreement”), wherein Borrowers agree that the Property is and shall be collateral for all of the Loans. WHEREAS, Borrowers and Manager have entered into those certain management agreements with respect to the Property, dated as of the date of this Agreement, pursuant to which Manager has agreed to manage the Property. WHEREAS, pursuant to the terms of that certain Clearing Accounts Agreement of even date herewith made by and among Borrowers, Lender and Bank (as defined below), Borrowers have established with Bank the Clearing Accounts. WHEREAS, as a condition of making the Loans, Borrowers and Manager have agreed that Borrowers and/or Manager must at all times during the term of the Loans deposit all Receipts (as defined below) into one or more of the Clearing Accounts within one (1) Business Day of receipt of such Receipts. Agreement NOW, THEREFORE, in consideration of the mutual promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties hereto agree as follows: 1.Defined Terms. The following terms used in this Agreement shall have the meanings set forth below in this Section 1. (i)Intentionally Omitted. (ii)“Business Day” means any day other than a Saturday, a Sunday or any other day on which Lender or the national banking associations are not open for business. (iii)“Cash Sweep Period” means any period which commences upon the occurrence of an Event of Default and continues until such time, if any, as (A)Lender shall have, in its sole and absolute discretion, waived in writing the Event of Default giving rise to such Cash Sweep Period or (B)Borrower shall have tendered a cure of the Event of Default giving rise to such Cash Sweep Period and Lender shall have, in its sole and absolute discretion, accepted such cure.Lender will provide Notice of the commencement and termination of a Cash Sweep Period as provided in the Clearing Accounts Agreement. (iv)“Clearing Accounts” means, collectively, those eight (8) accounts established pursuant to the Clearing Accounts Agreement into which the Borrowers or Manager must deposit all Receipts received by it with respect to the Property pursuant to the terms of this Agreement.The Clearing Bank will disburse the funds in the Clearing Accounts in accordance with the terms of the Clearing Accounts Agreement. (v)“Clearing Accounts Agreement” means the Master Clearing Accounts Agreement-CME dated as of the date of this Agreement, by and among Borrowers, Lender and the Clearing Bank. (vi)“Clearing Bank” means the bank named in the Clearing Accounts Agreement and any successors and permitted assigns. (vii)“Deposit Account” has the meaning set forth in Section 2 hereof. (viii)“Eligible Account” means an identifiable account which is separate from all other funds held by the holding institution that is either (A) an account or accounts maintained with the corporate trust department of a federal or state-chartered depository institution or trust company which complies with the definition of Eligible Institution or (B) a segregated trust account or accounts maintained with the corporate trust department of a federal or state chartered depository institution or trust company acting in its fiduciary capacity which, in the case of a state chartered depository institution or trust company is subject to regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at least $50,000,000 and subject to supervision or examination by federal and state authority.An Eligible Account will not be evidenced by a certificate of deposit, passbook or other instrument. (ix)“Eligible Institution” means a federal or state chartered depository institution or trust company insured by the Federal Deposit Insurance Corporation, the short term unsecured debt obligations or commercial paper of which are rated at least A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies, Inc (“S&P”); P-1 by Moody’s Investors Service, Inc. (“Moody's”); and F-1 by Fitch, Inc. (“Fitch”) in the case of accounts in which funds are held for thirty (30) days or less or, in the case of letters of credit or accounts in which funds are held for more than thirty (30) days, the long term unsecured debt obligations of which are rated at least “A” by Fitch and S&P and “A2” by Moody’s.If at any time an Eligible Institution does not meet the required rating, the Eligible Account must be moved within thirty (30) days to an appropriately rated Eligible
